EXHIBIT 10.4
AMENDMENT
TO
CHANGE IN CONTROL AGREEMENT
     THIS AMENDMENT TO CHANGE IN CONTROL AGREEMENT (“Amendment”) is executed as
of November 14, 2008, by and among UNITED COMMERCIAL BANK, a California Bank,
UCBH Holdings, Inc., a Delaware corporation, (collectively, the “Company”) and
Ebrahim Shabudin, an individual (“Executive”).
     WHEREAS, the Company and Executive previously entered into a Change in
Control Agreement dated August 12, 2004 (the “CIC Agreement”) that sets forth
terms and conditions relating to certain severance benefits upon the termination
of Executive’s employment with the Company following a change in control of the
Company; and
     WHEREAS, since January 1, 2005, the Company has administered the CIC
Agreement in all material respects in good faith compliance with the applicable
requirements of Section 409A of the Internal Revenue Code of 1986, as amended;
and
     WHEREAS, the Company and Executive desire to amend the CIC Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the final regulations issued thereunder (“Section 409A”);
and
     WHEREAS, the Company and Executive also desire to amend the CIC Agreement
to comply with the executive compensation requirements of the United States
Department of the Treasury’s (“Treasury”) Capital Purchase Program (“CPP”) under
Treasury’s Troubled Assets Relief Program established by Treasury pursuant to
the Emergency Economic Stabilization Act of 2008 (“TARP”); and
     WHEREAS, Section 7 of the CIC Agreement provides that the CIC Agreement may
be amended pursuant to a written agreement between the Company and Executive;
and
     NOW, THEREFORE, the Company and Executive hereby agree the CIC Agreement
shall be amended as follows:
     1. Defined Terms. Unless otherwise defined in this Amendment, including the
recitals, defined terms shall have the meanings ascribed to them in the CIC
Agreement.
     2. Specified Employee. Notwithstanding anything contained in the CIC
Agreement, as amended, to the contrary, if at the time of Executive’s
“separation from service” (as defined in Section 409A) Executive is a “specified
employee” (within the meaning of Section 409A and the Company’s specified
employee identification policy, if any) and if any payment, reimbursement and/or
in-kind benefit that constitutes nonqualified deferred compensation (within the
meaning of Section 409A) is deemed to be triggered by Executive’s separation
from service, then, to the extent one or more exceptions to Section 409A are
inapplicable (including, without limitation, the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) relating to separation pay due to an
involuntary separation from service and its requirement that

 



--------------------------------------------------------------------------------



 



installments must be paid no later than the last day of the second taxable year
following the taxable year in which such an employee incurs the involuntary
separation from service), all payments, reimbursements, and in-kind benefits
that constitute nonqualified deferred compensation (within the meaning of
Section 409A) to Executive shall not be paid or provided to Executive during the
six- (6-) month period following Executive’s separation from service, and
(i) such postponed payments and/or reimbursement/in-kind amounts shall be paid
to Executive in a lump sum within thirty (30) days after the date that is six
(6) months following Executive’s separation from service; (ii) any amounts
payable to Executive after the expiration of such six- (6-) month period shall
continue to be paid to Executive in accordance with the terms of the CIC
Agreement; and (iii) to the extent that any group hospitalization plan, health
care plan, dental care plan, life or other insurance or death benefit plan, and
any other present or future similar group executive benefit plan or program or
any lump sum cash out thereof is nonqualified deferred compensation (within the
meaning of Section 409A), Executive shall pay for such benefits from his
separation from service date until the first day of the seventh month following
the month of Executive’s separation from service, at which time the Company
shall reimburse Executive for such payments. If Executive dies during such six-
(6) month period and prior to the payment of such postponed amounts of
nonqualified deferred compensation, only the amount of nonqualified deferred
compensation payable while Executive lived shall be delayed, and shall be paid
in a lump sum to Executive’s estate or, if applicable, to Executive’s designated
beneficiary within thirty (30) days after the date of Executive’s death (with
any amounts payable to Executive after the Executive’s death to be paid in
accordance with the terms of the CIC Agreement).
     3. Reimbursements And In-Kind Benefits. Notwithstanding any other provision
of the applicable plans and programs, all reimbursements and in-kind benefits
provided under the CIC Agreement, as amended, shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) the amount of expenses eligible for reimbursement and
the provision of benefits in kind during a calendar year shall not affect the
expenses eligible for reimbursement or the provision of in-kind benefits in any
other calendar year; (ii) the reimbursement for an eligible expense will be made
on or before the last day of the calendar year following the calendar year in
which the expense is incurred; (iii) the right to reimbursement or right to
in-kind benefit is not subject to liquidation or exchange for another benefit;
and (iv) each reimbursement payment or provision of in-kind benefit shall be one
of a series of separate payments (and each shall be construed as a separate
identified payment) for purposes of Section 409A.
     4. Specific Section 409A Provisions. The following specific Section 409A
amendments to the CIC Agreement shall become applicable on January 1, 2009:
          A. Section 2(c)(i) is amended by the insertion of “lump sum cash
amount at the time of Executive’s separation from service (within the meaning of
Section 409A of the Code (“Section 409A”))” in place of “sum”.
          B. The last two sentences of Section 2(c) are deleted in their
entirety.
          C. Section 2(d) is amended by the insertion of “Executive’s separation
from service” in place of the final reference to “termination or resignation” in
such section.

- 2 -



--------------------------------------------------------------------------------



 



          D. The following new Section 2(g) is added at the end of Section 2:
     “(g) All payments and benefits to be made to Executive hereunder upon
Executive’s termination of employment or resignation that are subject to
Section 409A may only be made upon a “separation from service” (within the
meaning of Section 409A) of Executive. For purposes of Section 409A, (i) each
payment made under this Agreement shall be treated as a separate payment;
(ii) Executive may not, directly or indirectly, designate the calendar year of
payment; and (iii) no acceleration of the time and form of payment of any
nonqualified deferred compensation to Executive or any portion thereof, shall be
permitted.”
E. The second to last sentence in Section 3(c) is deleted in its entirety and
replaced with the following sentence:
“In the event that the Executive receives reduced payments and benefits
hereunder, such payments and benefits will be reduced in accordance with an
ordering rule agreed to in writing by the Company and Executive not later than
December 31, 2008 and subject to the requirements of Section 409A.”
F. The following sentence is added to the end of Section 3(f):
“Any refund or payment made pursuant to this Section 3(f) shall be consistent
with the ordering rule set forth in the second to last sentence of
Section 3(c).”
     5. TARP CPP Restrictions.
          The following Section 4 is added after Section 3 and the remaining
Sections are renumbered accordingly:

  “4. PAYMENT REDUCTION; ADDITIONAL TARP/CPP RESTRICTIONS; WAIVER AND RELEASE  
  (a)   Notwithstanding anything contained in this Agreement, as amended, to the
contrary or any other agreement between Executive and the Company or its
affiliates, acquirers or successors, to the extent that any payment or
distribution of any type to or for Executive would be prohibited by Section
111(b) of the Emergency Economic Stabilization Act of 2008, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
as amended, or otherwise (the “Payments”), then such Payments shall be reduced
if and to the minimum extent necessary so that the Payments do not violate such
prohibition. The determination of whether the Payments shall be reduced as
provided in Section 4(a) and the amount of

- 3 -



--------------------------------------------------------------------------------



 



      such reduction shall be made at the Company’s expense by an accounting
firm selected by the Company (the “Accounting Firm”). The Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation, to the Company and Executive within
fifteen (15) days after such reduction is triggered. The Payments will be
reduced in accordance with an ordering rule agreed to in writing by the Company
and Executive not later than December 31, 2008 and subject to the requirements
of Section 409A.”     (b)   Executive acknowledges and agrees that for so long
as the executive compensation restrictions of TARP and the CPP are applicable to
the Company, (i) no bonus or other incentive compensation payable to Executive
shall be based upon arrangements that encourage unnecessary and/or excessive
risks that threaten the value of the Company, to the extent required by Treasury
and/or TARP and/or the CPP, and (ii) any bonus or other incentive compensation
paid to Executive that is based upon the Company’s statement of earnings, gains,
or other criteria that are later proven to be materially inaccurate, must, to
the extent required by Treasury, and/or TARP and/or the CPP, be repaid by
Executive to the Company.”     (c)   Upon the Company’s request, Executive
agrees to execute and deliver all waivers and releases required by Treasury
relating to TARP, CPP, and the Company’s participation in the CPP, including,
without limitation, waivers and releases that release Treasury from any claims
that Executive may otherwise have as a result of Treasury’s issuance of
regulations that modify or eliminate provisions and terms of the Company’s
employee benefit plans, arrangements and agreements in which Executive
participates or otherwise receives benefits.”

     6. Ratification and Confirmation. In all respects not modified by this 409A
Amendment, the CIC Agreement is hereby ratified and confirmed.
     7. Governing Law. Except to the extent preempted by federal law, this
Amendment shall be governed by the laws of the State of California, without
regard to its principles of conflict of law.
     8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original and all of which,
taken together, constitute one and the same agreement.
[The remainder of page intentionally left blank]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year first above written but on the actual dates indicated below.

            UCBH HOLDINGS, INC.
      By:   /s/ Thomas S. Wu           Chairman of the Board       
Title:  President and Chief Executive Officer       Date: November 14, 2008    
  UNITED COMMERCIAL BANK
      By:   /s/ Thomas S. Wu           Chairman of the Board       
Title:  President and Chief Executive Officer         Date: November 14, 2008  
              EXECUTIVE                   Signature:  /s/ Ebrahim Shabudin      
            Printed Name Ebrahim Shabudin                   Date: November 14,
2008    

- 5 -